The petition for writ of certiorari to the Criminal Court of Cook County, Illinois, is denied without consideration of the questions raised therein and without prejudice to the institution by petitioner of proceedings in any Illinois state court of competent jurisdiction under the Act of August 4, 1949, entitled: “An Act to provide a remedy for persons convicted and imprisoned in the penitentiary, who assert that rights guaranteed to them by the Constitution of the United States or the State of Illinois, or both, have been denied or violated, in proceedings in which they were convicted.” Laws of Illinois, 1949, p. 722.
Mr. Justice Douglas took no part in the consideration or decision of this application.